Case 5:20-cv-00011-RWS-CMC Document 11 Filed 01/22/21 Page 1 of 2 PageID #: 25




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  JAMES CHRISTOPHER GARNER,                        §
                                                   §
                                                   §   CIVIL ACTION NO. 5:20-CV-00011-RWS-CMC
                 Plaintiff,                        §
                                                   §
  v.                                               §
                                                   §
  STATE OF TEXAS, et al.,                          §
                                                   §
                 Defendants.                       §

                                               ORDER
        Plaintiff James Christopher Garner, an inmate proceeding pro se, filed the above-styled and

 numbered civil action complaining of alleged violations of his constitutional rights. The case was

 referred to the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

        Plaintiff’s lawsuit concerns the legality of his theft conviction. After review of the pleadings,

 the Magistrate Judge recommended the lawsuit be dismissed until such time as Plaintiff shows his

 conviction has been overturned, expunged by executive order, declared invalid in a state collateral

 proceeding or called into question through the issuance of a federal writ of habeas corpus. Docket

 No. 9 (citing Heck v. Humphrey, 512 U.S. 477, 486 (1994); DeLeon v. City of Corpus Christi, 488

 F.3d 649, 656–57 (5th Cir. 2007)).

        A copy of this Report was sent to Plaintiff at his last known address, return receipt requested,

 but no objections have been filed. Because no objections to the Magistrate Judge’s report have

 been filed, Plaintiff is barred from de novo review by the District Judge of those findings,

 conclusions and recommendations, and except upon grounds of plain error, from appellate review

 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

 Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,
Case 5:20-cv-00011-RWS-CMC Document 11 Filed 01/22/21 Page 2 of 2 PageID #: 26




 1430 (5th Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the pleadings and the Magistrate Judge’s report and

 agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

 permits the district court to give to the magistrate’s proposed findings of fact and recommendations

 ‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

 Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is accordingly

        ORDERED that the Report of the Magistrate Judge (Docket No. 9) is ADOPTED as the

     . of the Court. It is further
 opinion

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE to the

 claims being asserted again until such time as the Plaintiff can show the conviction forming the basis

 of this lawsuit has been overturned, expunged by executive order, declared invalid in a state

 collateral proceeding or called into question through the issuance of a federal writ of habeas corpus.

 This dismissal is without prejudice to Plaintiff’s right to challenge this conviction through any

 lawful means, including, but not limited to, state or federal habeas corpus applications.


        So ORDERED and SIGNED this 22nd day of January, 2021.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
